Citation Nr: 1206619	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-50 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1973 and from November 1983 to September 2005.  The Veteran had additional service in the National Guard from January 1973 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issue of entitlement to service connection for a right knee disorder is remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  In July 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a cardiac disorder.

2.  In July 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for insomnia.

3.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral foot disorder is related to military service.

4.  The medical evidence of record shows that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a cardiac disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for insomnia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3.  A bilateral foot disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for an initial rating of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cardiac Disorder and Insomnia

In May 2008, the Veteran filed a claim for benefits which included the issues of entitlement to service connection for a cardiac disorder and insomnia.  A December 2008 rating decision denied the cardiac disorder and insomnia claims.  The Veteran filed a notice of disagreement with respect to the cardiac disorder and insomnia claims in March 2009, and perfected an appeal as to these issues in December 2009.  Subsequently, in a July 2011 hearing before the Board, the Veteran stated that he wanted to withdraw the issues of entitlement to service connection for a cardiac disorder and insomnia.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  Oral statements are valid for the purpose of withdrawing a claim if made by the Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b) (2011).

With regard to the issues of entitlement to service connection for a cardiac disorder and insomnia, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of those issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to service connection for a cardiac disorder and insomnia.  Therefore, the Board finds that the Veteran has withdrawn his claim as to those issues, and the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for a cardiac disorder and insomnia, and they are dismissed.

Bilateral Foot Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether those requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records include multiple complains of bilateral foot pain.  In a May 2004 service medical report, the Veteran complained of bilateral medial ankle pain which had increased in frequency over the previous three months.  The Veteran reported that he only had symptoms with running, not with walking.  After physical examination, the assessment was that the pain was foot related.  The Veteran was referred for podiatry examination.  In a June 2004 service medical report, the Veteran complained of bilateral foot pain with running.  Following physical and diagnostic examination, the assessment was bilateral medial tibial stress syndrome and possible early tarsal tunnel syndrome.  In a July 2004 service medical report, the Veteran complained of bilateral shin pain that radiated to the arches of his feet and toes with running.  After physical examination, the assessment was bilateral posterior tibial tendinitis, and rule out tarsal tunnel syndrome.  Finally, in an August 2005 separation report of medical history, the Veteran stated that he experienced mild pain in his feet with running and which was relieved by rest.

After separation from military service, a November 2008 VA feet examination report stated that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran had been treated for foot pain while in military service, mainly due to jogging, and the Veteran complained of continuing foot pain with running.  After physical examination, the diagnosis was bilateral plantar fasciitis.  The examiner opined that the Veteran's bilateral plantar fasciitis was not related to any in-service tarsal tunnel syndrome, and stated that it was secondary to running.

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral foot disorder is related to military service.  The Veteran's service medical records include multiple complaints of foot pain which occurred only with running.  The medical evidence of record also shows that the Veteran has a current diagnosis of a bilateral foot disorder which is secondary to running.  While the currently diagnosed bilateral foot disorder is not the same as the diagnosis given during military service, the medical evidence of record specifically states that the disorder is secondary to running.  In addition, the symptomatology complained of by the Veteran is the same.  The Veteran's service medical records show that the Veteran specifically reported that his in-service foot pain only occurred during running.  The Board notes that the November 2008 VA feet examination report specifically relates the Veteran's currently diagnosed bilateral foot disorder to running, without making any differentiation between in-service running and post-service running.  In a July 2011 hearing before the Board, the Veteran stated that his current bilateral foot pain was of the same type that he experienced during military service.  The Veteran's statements are competent to provide information regarding observable symptoms of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  In addition, the Board finds the Veteran's statements credible, as they are consistent with the service treatment records, which clearly show multiple complaints of bilateral foot pain which only occurred during running.  Therefore, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral foot disorder is related to his in-service running.

Accordingly, the Board finds that the Veteran has a current diagnosis of a bilateral foot disorder which is related to active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for a bilateral foot disorder is granted.

Hypertension

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the hypertension claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's hypertension claim is based on the assignment of an initial evaluation following an initial award of service connection for hypertension.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection for hypertension was granted by a December 2008 rating decision and a 0 percent rating was assigned, effective May 13, 2008.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Medical records show that the Veteran's October 2000 blood pressure readings were 180/87 and 174/96.

Medical records show that the Veteran's February 2001 blood pressure reading was 154/96.  At that time, a medical report gave an impression of possible hypertension.

In July 2001, the Veteran underwent a cardiac stress test, during which his blood pressure readings were 134/100, 154/104, 158/96, 166/98, 104/98, 184/104, 158/96, and 216/98.

Medical records show that the Veteran's August 2001 blood pressure reading was 139/89.

Medical records show that the Veteran's November 2001 blood pressure readings were 164/100, 174/101, 160/100, and 165/100.  In November 2001, the Veteran received a diagnosis of hypertension, and began treatment with prescription medication.

Medical records show that the Veteran's December 2001 blood pressure readings were 155/98 and 175/96.

Medical records show that the Veteran's June 2002 blood pressure readings were 155/96, with reported at home measurements of 131/88, 115/83, 131/91, and 141/89.

Medical records show that the Veteran's December 2002 blood pressure readings were 157/98, 119/72, 121/82, 130/75, 134/72, and 131/82.

Medical records show that the Veteran's June 2003 blood pressure readings were 144/100, 130/90, 132/83, and 105/72.

Medical records show that the Veteran's July 2003 blood pressure readings were 142/97, 133/89, 130/75, 145/80, 133/82, 130/78, and 132/80.

Medical records show that the Veteran's December 2003 blood pressure reading was 148/91.

Medical records show that the Veteran's May 2004 blood pressure reading was 133/89.

Medical records show that the Veteran's October 2004 blood pressure readings were 135/86, 128/80, and 100/90.

Medical records show that the Veteran's February 2005 blood pressure reading was 129/85.

Medical records show that the Veteran's March 2005 blood pressure reading was 138/82.

Medical records show that the Veteran's April 2005 blood pressure reading was 133/77.

Medical records show that the Veteran's June 2005 blood pressure readings were 152/90, 156/94, and 180/85.

Medical records show that the Veteran's August 2005 blood pressure reading was 125/74.

Medical records show that the Veteran's September 2005 blood pressure reading was 140/81.

Medical records show that the Veteran's December 2005 blood pressure reading was 120/70.

Medical records show that the Veteran's January 2006 blood pressure reading was 142/92.

Medical records show that the Veteran's September 2006 blood pressure reading was 110/70.

On private nuclear stress testing in October 2006, the Veteran's blood pressure readings were 170/80 at peak and 150/80 at rest.  Another blood pressure reading in October 2006 was 124/80.

Medical records show that the Veteran's June 2007 blood pressure reading was 142/88.

Medical records show that the Veteran's November 2007 blood pressure readings were 160/100 and 161/100.

Medical records show that the Veteran's January 2008 blood pressure reading was 130/82.

Medical records show that the Veteran's November 2008 blood pressure readings were 159/88, 145/86, and 143/87.

Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

The medical evidence of record shows that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.  The evidence of record shows that the Veteran began exhibiting elevated blood pressure readings in late 2000, followed by an initial diagnosis of hypertension in November 2001, at which time he began treatment with blood pressure medication.  In November 2001, when the Veteran's hypertension was diagnosed, all four of his blood pressure readings had a diastolic pressure of 100 or more.  At that time, he was started on medication to control the hypertension.  Subsequently, his diastolic blood pressures were not over 100.  However, that is because he had already begun the continuous medication for control.  Accordingly, the Board finds that the medical evidence of record shows that Veteran had a history of diastolic pressure predominantly 100 or more at the time of the initial diagnosis of hypertension, and prior to beginning continuous medication for control.  The medical evidence of record also clearly shows that the Veteran currently requires continuous medication for control of his hypertension.  Accordingly, the Board finds that an initial rating of 10 percent is warranted for the Veteran's hypertension.  However, the Board finds that a rating in excess of 10 percent is not warranted, as the medical evidence of record shows only one reading of systolic pressure of 200 or more, and no readings of diastolic pressure of 110 or more, during the entire period on appeal.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hypertension, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for hypertension inadequate.  The Veteran's hypertension was rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's hypertension is manifested by a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the rating for his hypertension.  A rating in excess of the currently assigned rating is provided for certain manifestations of hypertension, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's hypertension reasonably describe the Veteran's disability level and symptomatology and, therefore, the Board finds that the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's hypertension does not meet the criteria for a rating in excess of 10 percent.  Therefore, the claim for an increased rating beyond that assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).
ORDER

The claim of entitlement to service connection for a cardiac disorder is dismissed.

The claim of entitlement to service connection for insomnia is dismissed.

Service connection for a bilateral foot disorder is granted.

An initial rating of 10 percent, but not higher, for hypertension is granted.


REMAND

The Veteran seeks service connection for a right knee disorder.  That claim is not ready for adjudication by the Board.

The medical evidence of record shows that the Veteran complained of right knee pain after jogging in January 2006, less than four months after separation from military service.  The medical evidence also shows that the Veteran underwent surgery to repair a medial meniscus tear of the right knee in April 2006.  Accordingly, there is medical evidence of record that the Veteran has a current right knee disorder, or residuals of a previous right knee disorder.  In addition, the medical evidence of record shows that the Veteran had documented right knee pain less than four months after separation from a 22 year period of continuous active duty service.  Finally, in a July 2011 hearing before the Board, the Veteran stated that, prior to the April 2006 surgical operation, he had experienced right knee pain for approximately one and a half years.  The Veteran's statements are competent to provide information regarding observable symptoms of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).

Accordingly, the Board finds that there is medical evidence that the Veteran has a current right knee disability, and competent lay evidence that the Veteran experienced right knee pain during active military service.  The Veteran has never been provided with a VA medical examination with respect to his right knee claim.  Therefore, the Board finds that a medical examination is needed to determine the nature and etiology of any current right knee disability.  38 C.F.R. § §3.159(c)(4), 3.326 (2011).

In addition, while the evidence of record includes the Veteran's April 2006 operative report, there is almost no other medical evidence of record from before, during, or after the operation.  Most notably, there are no records of any diagnostic testing, nor any records which comment on the etiology of the medial meniscus tear.  Any records that do exist would be highly relevant to the Veteran's claim.  The evidence of record does not show that VA has made any attempts to obtain any such records.  Accordingly, an attempt must be made to obtain the Veteran's relevant private medical records.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his right knee disorder, to specifically include the private medical providers who conducted the April 2006 right knee surgical operation, as well as any pre- and post-operative diagnostic testing or examinations.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of records which have not been previously secured.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, records cannot be obtained, the Veteran must be notified and that the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current right knee disability.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide a diagnosis of all right knee disabilities found.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current right knee disability is related to the Veteran's period of active service.  The examiner should also specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current right knee disability has been caused or aggravated by the Veteran's service-connected bilateral foot disability.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  If the Veteran's current right knee disability is attributable to factors unrelated to his military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


